DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 07/09/2021 has been entered. Claims 1, 3-4, and 6-9 are pending. Claims 2 and 5 are canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US20180366711) in view of Kimura et al., (US20150380713A1) hereinafter Kimura.
Regarding Claim 1, Igarashi teaches an electric storage device comprising an electrode cell (Igarashi [0003]) including a first electrode, e.g. positive electrode “27” (Igarashi [0035]) and a second electrode, e.g. negative electrode “29” (Igarashi [0035]); a first electrode bus bar plate “31” connected to the first electrode “27” (Igarashi [0037], see also Fig. 1, “31”) a second electrode bus bar “17” connected to the second electrode “29” (Igarashi [0049], Fig. 1, “17”); and an inter-battery connection portion “33” (Igarashi [0037]) reading on a connection member, connected to the first electrode bus bar “31” (Igarashi [0037]) and joined to the second electrode bus bar “17” (Igarashi [0050], see also Fig. 1 “33”), the connection member “33” including a body portion “41” (Igarashi [0053], see also Fig. 3) connected to the first electrode bus bar “31” (Igarashi [0053]), and joined (conductively connected) to the second electrode bus bar “17” via tip end “63” (Igarashi [0049]), and an extension piece “53”, “43” (Igarashi Fig. 3) provided so as to extend from the body portion “41” (side edge portions “53” and 

    PNG
    media_image1.png
    568
    710
    media_image1.png
    Greyscale

Igarashi Annotated Fig. 3
Igarashi further discloses wherein a first sectional area of the first terminal wiring line “35” of first bus bar “31”, in this case constricted portion “39” (Igarashi [0041], Fig. 1), taken as a first sectional area of the first terminal wiring line, is smaller than a sectional area of the flat contact area “37”, taken as a sectional area of the second terminal wiring line “35” of second bus bar “17” (Igarashi [0049], see also Fig. 1). However, Igarashi does not explicitly disclose wherein the second terminal wiring line has a constant thickness extending from the second electrode bus bar to the second electrode. 
In a similar field of endeavor as it pertains to bus bar arrangements for cylindrical batteries (Kimura [0002]), Kimura teaches a bus bar plate “31” (Kimura [0043]) having terminal wiring lines “31b” (Kimura [0042], see also Fig. 2, “31b”) having a constant thickness extending from the second electrode bus bar to the second electrode (Fig. 2, connecting portions “31b” have a constant cross sectional area and thickness extending from the bus bar plate “31a” to the cell terminal “12”). Kimura further teaches wherein the other bus bar plate “32” (Kimura [0050]) has a terminal wiring line with a “necked” portion, wherein the contacting portion “324b” has a wider portion compared to the extension portion “323b” (Kimura [0058], see also Fig. 5), similar to the necked terminal wiring line of Igarashi. Kimura further teaches that this combination provides a simple punching of the first plate to form the connecting portions “31b” (Kimura [0042]), providing ease of manufacture, while the bent terminal “32b” provides stability and acts as a spring to absorb stress from vibrations (Kimura [0072]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the second terminal wiring line of Igarashi to include a constant thickness extending from the second electrode bus bar to the second electrode as taught by Kimura in order to provide simplicity of design while getting the benefit of improved protection from vibrations. 
Regarding Claim 3, Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses wherein the first electrode bus bar “31” includes a first terminal wiring line “35” (Igarashi [0038]) connected to the first electrode “27” (Igarashi [0039]); the second electrode bus bar .

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US20180366711) in view of Kumazawa (US20180245616A1) hereinafter Kumazawa.
Regarding Claims 6 and 9, Igarashi teaches an electric storage device (Igarashi [0003]) comprising an electrode cell (Igarashi [0003]) including a first electrode, e.g. positive electrode “27” (Igarashi [0035]) and a second electrode, e.g. negative electrode “29” (Igarashi [0035]); a first electrode bus bar plate “31” connected to the first electrode “27” (Igarashi [0037], see also Fig. 1, “31”) a second electrode bus bar “17” connected to the second electrode “29” (Igarashi [0049], Fig. 1, “17”); and an inter-battery connection portion “33” (Igarashi [0037]) reading on a connection member, connected to the first electrode bus bar “31” (Igarashi [0037]) and joined to the second electrode bus bar “17” (Igarashi [0050], see also Fig. 1 “33”), the connection member “33” including a body portion “41” (Igarashi [0053], see also Fig. 3) connected to the first electrode bus bar “31” (Igarashi [0053]), and joined (conductively connected) to the second electrode bus bar “17” via tip end “63” (Igarashi [0049]), and an extension piece “53”, “43” (Igarashi Fig. 3) provided so as to extend from the body portion “41” (side edge portions “53” and “43”extend from main body portion “41”, Fig. 3), the extension piece “53”, “43” being folded from the body portion “41” (Igarashi [0047]), wherein the extension piece includes a first piece portion “53” having a first recessed portion “59” formed therein (see Igarashi Annotated Fig. 3), and a second piece portion “43” having a second recessed portion “51” formed therein (Igarashi Annotated Fig. 3), the first recessed portion “59” and the second recessed portion “51” configured to mate with one another (Igarashi [0047]) when the first piece portion “53” and the second piece portion “43” are folded to overlap with the body “41” (Igarashi [0047], see also Fig. 2).

    PNG
    media_image1.png
    568
    710
    media_image1.png
    Greyscale

Igarashi Annotated Fig. 3
Igarashi discloses wherein the first (positive) electrode bus bar “31” is joined to the second (negative) electrode bus bar “17” via tip end “63” of the connection member “33” (Igarashi [0049], see also Fig. 1), particularly by welding (Igarashi [0033]), and wherein the connection member “33” is integrally formed with the metal plate of the first (positive) electrode bus bar “31” (Igarashi [0042]), and where it is desirable to have a thick interconnecting bus bar relative to the fuse portion (positive electrode bus bar “31”) (Igarashi [0053]) to achieve both a fuse function and preventing temperature from rising under current (Igarashi [0004]). Igarashi discloses wherein the bus bar “31” is formed of a conductive metal plate such as copper or aluminum (Igarashi [0040]) but is not particularly limited. However, Igarashi does not disclose wherein a thickness of the body portion of the connection member is thinner than a thickness of the second electrode bus bar, or that the first electrode bus bar comprises aluminum or aluminum alloy, and the second electrode bus bar comprises copper or copper alloy. 
In a similar field of endeavor as it pertains to connecting battery bus bars (Kumazawa [0006]), Kumazawa teaches a method of joining two different terminal materials (Kumazawa [0007]). Kumazawa teaches aluminum is typically used for positive terminals (Kumazawa [0012]) and copper for negative terminals (Kumazawa [0012]) and their corresponding bus bars. Kumazawa teaches securely welding dissimilar materials, such as aluminum and copper, where the copper portion (2mm) is thicker than the aluminum portion (1mm) (Kumazawa [0133]). Kumazawa teaches that weld depth impacts the joint strength (Kumazawa [0084]-[0085]) and this arrangement allows for sufficient strength of heterogeneous materials (Kumazawa [0080]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Igarashi to include an first electrode bus bar of aluminum and a second bus bar made of copper, such that the first bus bar is thinner than a thickness of the second electrode bus bar, as taught by Kumazawa in order to provide sufficient bond strength in a weld between dissimilar materials.    
Regarding Claim 7, Igarashi discloses all of the claim limitations as set forth above. Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses wherein the first electrode bus bar “31” includes a first terminal wiring line “35” (Igarashi [0038]) connected to the first electrode “27” (Igarashi [0039]); the second electrode bus bar “17” includes a second terminal wiring line “35” (Igarashi [0049]) connected to the second electrode “29” (Igarashi [0049]), and the connection member “33” is integrally formed (Igarashi [0042]) and connected to the first electrode bus bar “31” (Igarashi [0042], see also Fig. 3).
Regarding Claim 8, Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses wherein a thickness of the first terminal wiring line “35” of first bus bar “31, in this case constricted portion “39” (Igarashi [0041], Fig. 1), taken as a sectional area of the first terminal wiring line, is smaller than a sectional area of the flat contact area “37”, taken as a sectional area of the second terminal wiring line “35” of second bus bar “17” (Igarashi [0049], see also Fig. 1). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US20180366711) in view of Kimura et al., (US20150380713A1) hereinafter Kimura, as applied to claim 3 above, and further in view of Nakai et al., (JP2018055821A) hereinafter Nakai.
Regarding Claim 4, Igarashi discloses all of the claim limitations as set forth above. Igarashi discloses wherein the first (positive) electrode bus bar “31” is joined to the second (negative) electrode bus bar “17” via tip end “63” of the connection member “33” (Igarashi [0049], see also Fig. 1), particularly by welding (Igarashi [0033]), and wherein the connection member “33” is integrally formed with the metal plate of the first (positive) electrode bus bar “31” (Igarashi [0042]). However, Igarashi does not disclose wherein a thickness of the body portion of the connection member is thinner than a thickness of the second electrode bus bar.   
In a similar field of endeavor as it pertains to bus bar connections for batteries (Nakai [0002]), Nakai teaches a positive and negative bus bar connected to each other, (Nakai Fig. 3) wherein the cathode (positive electrode) bus bar is thinner than the anode (negative electrode) bus bar (Nakai [0047]). Nakai teaches that this is because copper, which is typical for cathode bus bar, has a higher thermal conductivity than aluminum, typically of the anode bus bar (Nakai [0062]) so having an increased thickness on the anode side can improve ease of welding the bus bars together (Nakai [0063]), in addition to improving the process of welding each bus bar to their respective terminals (Nakai [0063]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the bus bar of Igarashi to include a thickness of the positive electrode bus bar (and thus also the integrally formed connection member) is thinner than a thickness of the second electrode bus bar as taught by Nakai in order to improve ease of welding. Since the thickness of the positive electrode bus bar is thinner than the negative electrode bus bar, an entire body portion of the connection member, .

Response to Arguments
Applicant's arguments filed 07/09/2021, with respect to claim 1 have been fully considered but they are not persuasive. 
Applicant argues that the shape of connection portion of Kimura “31b” cannot be ascertained by the disclosure, specifically Fig. 2 of Kimura, and it is understood that the connecting portions have identical structure, i.e. the necked portion.
The Examiner submits that Kimura discloses that the “31b” is simply formed from the single sheet member “31a” and is shown to be rectangular shaped, having a constant width, by Fig. 2 extending straight from the edge, with a slight bend to the terminal. Further, it is noted that the claim requires “a constant thickness extending from the second electrode bus bar to the second electrode”, and not necessarily requires a constant sectional area, that is, does not need to have a same width. As the claim is currently written, a constant thickness can be in any direction, and since the connection portion of the prior is punched from a single sheet of material has a constant thickness in a Z-direction. There is nothing in the prior art that suggests that the top and bottom bus bar connection portions are identical. 
Applicant argues that since the connecting portions “31b” of Kimura are provided on the positive terminal they are not combinable with the disclosure of Igarashi, which has the reverse terminal wiring lines. 
The Examiner submits that Igarashi desires the particular structure of the necked portion (constricted portion “39”) in order to act as a fuse on the positive terminal (Igarashi [0039]), and Kimura does not appear to be particularly limited beyond the exemplary embodiment as to which bus bar goes 
Applicant’s arguments with respect to the rejection of claim 6 under 35 USC 103 over Igarashi in view of Nakai, have been fully considered and are persuasive. Nakai does not teach the first electrode bus bar comprising aluminum or aluminum alloy and the second bus bar comprising copper or copper alloy, wherein a thickness of the body portion of the connection member of the first bus bar is thinner than a thickness of the second electrode bus bar.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakai in view of Kumazawa, which teaches welding dissimilar materials together wherein the copper substrate is thicker than the aluminum substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722